Citation Nr: 1525968	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a March 2014 decision, the Board denied the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, and remanded the issue of entitlement to a TDIU for a medical opinion from a vocational expert on the Veteran's employability due to service-connected disabilities and referral to the VA Director of Compensation and Pension Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) followed by readjudication.  The Veteran appealed the portion of the Board's decision denying a higher initial rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  
The Board's decision was partially vacated pursuant to a February 2015 Joint Motion for Partial Remand (Joint Motion or JMR) on the basis that a VA examination was warranted to assess the current severity of the Veteran's disability, to include the effect of PTSD on employability.  
The parties to the February 2015 Joint Motion agreed that the portion of the Board's decision that remanded the issue of entitlement to a TDIU should remain undisturbed.  Review of the record reveals that the previously ordered development pertinent to the issue of entitlement to a TDIU is in progress but has not yet been completed; therefore, that issue remains in remand status.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The February 2015 Joint Motion orders the Board to provide a VA compensation examination to assess the current severity of the PTSD disability, to include its effects on employability.  Accordingly, the issue of entitlement to an initial 

disability rating in excess of 50 percent for PTSD is REMANDED for the following actions:

1.  Schedule a VA PTSD examination to help assess the current nature and severity of the service-connected PTSD.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report.  

Based on review of the appropriate records, history, and examination of the Veteran, the VA examiner should identify the symptoms and functional impairment (i.e., occupational and social impairment) manifested since May 2000 that are attributable to the Veteran's service-connected PTSD.  The VA examiner should also comment on the effects that PTSD has on the Veteran's employability.

A rationale should be provided for all opinions given, and the factors upon which each opinion is based should be set forth in the report.   

2.  Thereafter, readjudicate the issue of higher initial rating for PTSD.  If any benefits sought on appeal remains denied, the Veteran and the attorney should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



